Order of Appellate Term affirming judgment of the City Court of the City of New York, and said judgment of the City Court, reversed upon the law and the facts, with costs, and complaint dismissed, with costs, upon the ground that- the mother of the infant plaintiff was not the agent of the boy when she purchased the cakes. There was no privity of contract between the boy and the storekeeper. In this action there can be no recovery upon the theory of an implied warranty. (Redmond v. Borden’s Farm *635Products Co., Inc., 245 N. Y. 512; Chysky v. Drake Brothers Co., 235 id. 468.) Lazansky, P. J., Rich, Kapper, Seeger and Scudder, JJ., concur.